NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



SHARON L. CULBERTSON,              )
                                   )
           Appellant,              )
                                   )
v.                                 )                  Case No. 2D17-4641
                                   )
CHRISTIANA TRUST, A DIVISION OF    )
WILMINGTON SAVINGS FUND            )
SOCIETY, FSB, NOT IN ITS           )
INDIVIDUAL CAPACITY, BUT SOLELY    )
AS OWNER TRUSTEE ON BEHALF         )
OF RBSHD 2013-1 TRUST; JAMES       )
S. CULBERTSON; ATLANTIC CREDIT     )
& FINANCE, INC., AS ASSIGNEE OF    )
HSBC CARD SERVICES,                )
                                   )
           Appellees.              )
___________________________________)

Opinion filed July 3, 2019.

Appeal from the Circuit Court for
Hillsborough County; Perry A. Little, Senior
Judge.

David D. Sharpe of The Law Office of Dario
Diaz, P.A., Tampa, for Appellant.

Eddy Leal of Eddy Leal, P.A., Miami, for
Appellee Christiana Trust, a Division of
Wilmington Savings Fund Society, FSB, not
in its individual capacity, but solely as
owner trustee on behalf of RBSHD 2013-1
Trust.

No appearance for remaining Appellees.
PER CURIAM.


           Affirmed.


KHOUZAM, C.J., and LUCAS and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                  -2-